Citation Nr: 0501971	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-20 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Whether new and material evidence has been received to 
reopen a claim of  service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for 
diabetes mellitus, and denied an application to reopen a 
claim for service connection for PTSD.  

The claimant's application to reopen his claim for service 
connection for PTSD is granted by the decision below.  The 
reopened claim is further addressed in the REMAND appended to 
the decision below; it is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The service medical records show that the veteran 
suffered from a two year history of dizziness; he failed to 
demonstrate any of the classic symptoms normally found in 
hypoglycemic patients; he was tested for diabetes and urine 
tests were negative; in-service clinicians ruled out diabetes 
as a possible diagnosis. 

3.  There is post-service medical evidence of diabetes 
approximately 18 years post-service; the medical evidence 
does not show a nexus between a current diagnosis of diabetes 
mellitus and any incident of service.   

4.  While the veteran received the Vietnam Service Medal and 
served aboard ship off the waters of Vietnam, the conditions 
of such duty did not involve duty or visitation in the 
Republic of Vietnam; there is no supportive evidence to show 
that he was exposed to Agent Orange while on active duty, and 
his claimed exposure may not be presumed by law.

5.  A September 1997 RO decision denied the veteran's 
original claim for service connection for PTSD; the veteran 
filed a timely Notice of Disagreement with that decision but 
after the  Statement of the Case was issued, he did not file 
a timely Substantive Appeal.

6.  Some of the evidence submitted in support of the 
veteran's application to reopen his claim for service 
connection for PTSD is relevant, is not cumulative or 
redundant of previously considered evidence and is 
significant enough that it must be considered in order to 
fairly decide the claim.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West  2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).

2.  The September 1997 RO determination that denied a claim 
for service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104 (1996).

3.  Evidence received since the September 1997 RO decision 
denying service connection for PTSD is new and material; 
accordingly, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001) (as in effect 
prior to August 29, 2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the June 2002 rating decision; the March 2003 
Statement of the Case; and letters sent to the veteran by the 
RO, adequately informed him of the information and evidence 
needed to substantiate his claim for service connection for 
diabetes mellitus, to include as due to herbicide exposure, 
and complied with VA's notification requirements.  The 
Statement of the Case set forth the laws and regulations 
applicable to the veteran's claim.  Further, letters from the 
RO to the veteran dated March 2002, July 2003, and September 
2004 informed him of the types of evidence that would 
substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for service connection for diabetes mellitus, to include as 
due to herbicide exposure, and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the veteran in March 2002, prior to the June 2002 RO rating 
decision.  VCAA notice was also provided in July 2003.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of his claim for service connection for diabetes mellitus, to 
include as due to herbicide exposure, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In its VCAA notice and Statements of the Case, the RO 
informed the veteran of the evidence already of record and 
requested that he inform VA of any additional information or 
evidence that he wanted VA to obtain.  In a letter informing 
him that his appeal had been certified to the Board, the RO 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by March 
2002, July 2003, and September 2004 correspondence and asked 
him to identify all medical providers who treated him for 
diabetes mellitus.  The RO has obtained all identified 
evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that the service medial records show that a 
diagnosis of diabetes was ruled out, there was is no 
competent evidence of a diagnosis of diabetes or any relevant 
abnormal findings for 18 years post-service, and the medical 
evidence does not show a link between a current diagnosis of 
diabetes and service.  Under these circumstances, there is no 
duty to provide an examination or opinion with regard to this 
claim.  Id.; see also Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

As to the duties to notify and assist the veteran's 
application to reopen his claim for service connection for 
PTSD, since the instant decision reopens the claim, which is 
only of benefit to the veteran, there is no prejudice to the 
veteran in adjudicating the application to reopen without 
further discussion of the VCAA.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The reopened claim does require additional 
development and that is addressed in the remand appended to 
this decision.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.
  
Factual Background

The veteran served on active duty from November 1968 to 
November 1979.  He claims to be suffering from diabetes 
mellitus as a result of his military service.  He also has 
suggested that it may be due to herbicide exposure during 
service.  He testified at a September 2004 Travel Board 
hearing, that he suffered from dizziness while in service.  
When he sought treatment, the clinicians tested him for 
diabetes but they never told him the result of the tests.  
However, he recalls that he was put on a low carbohydrate 
diet and it was recommended that he not drink soda.  The 
veteran further stated that his urine and blood were checked 
on seven other occasions.  Finally, he testified that while 
in service, his ship was stationed off the shore of Vietnam, 
but he never got off the ship and set foot in Vietnam.  

The service medical records show that in March 1979, the 
veteran sought treatment for a two or three year history of 
dizziness that occurred spontaneously, and that resulted in a 
loss of balance.  The in-service clinicians ruled out 
diabetes and hypoglycemia, noting that he failed to 
demonstrate any of the classic symptoms normally for in 
hypoglycemic patients.  One week later, the veteran's 
dizziness had abated and urine tests were negative.  
Nonetheless, the clinician noted in the veteran's follow up 
examination, that he had dizziness secondary to hypoglycemia.  
The veteran was then referred for diet therapy.  There are no 
subsequent service medical records.  The veteran separated 
from service eight months later, in November 1979.    

The veteran was first diagnosed with diabetes in June 1997.  
Treatment has included  medication and diet.  There is no 
medical evidence that indicates the veteran's diabetes began 
during or proximate to service or is linked to any incident 
of active duty.  

In April 2002, the National Personnel Records Center (NPRC) 
reported that there are no records evidencing that the 
veteran was exposed to any herbicides during service.   

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  

Service connection will be presumed for certain chronic 
diseases, including diabetes mellitus, if manifest to a 
compensable degree within the year after service. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity of symptomatology 
after discharge is required to support a claim of service 
connection.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis: Diabetes Mellitus

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

On December 27, 2001, the President signed into law HR 1291, 
the "Veterans Education and Benefits Expansion Act of 2001."  
Among other things, this law added diabetes mellitus Type 2 
to the list of presumptive diseases as due to herbicides 
exposure (codifying regulation which had been in effect since 
July 2001) and provided a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era (which reversed the Court's holding in McCartt v. 
West, 12 Vet. App. 164 (1999) which required that the veteran 
have a presumptive disease before exposure was presumed.).

While the veteran did receive the Vietnam Service Medal, he 
specifically testified at his hearing that he was stationed 
on the USS Kitty Hawk, which patrolled the waters off of 
Vietnam's shore and that he never set foot in Vietnam.  
Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  
(Emphasis added.)  The VA General Counsel has determined that 
the regulatory definition (which permits certain personnel 
not actually stationed within the borders of the Republic of 
Vietnam to be considered to have served in that Republic) 
requires that an individual actually have been present within 
the boundaries of the Republic.  See VAOPGCPREC 27-97. 
Specifically, the General Counsel has concluded that in order 
to establish qualifying "service in Vietnam" a veteran must 
demonstrate actual duty or visitation in the Republic of 
Vietnam.  Service on a deep water naval vessel in waters off 
the shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam for purposes of 
38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  In view of the veteran's testimony concerning his not 
setting foot in Vietnam, and in the absence of any evidence 
to indicate otherwise, the presumption of having been exposed 
to herbicides during the Vietnam is not applicable in this 
case.  

In absence of the aforementioned presumption, the United 
States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The 
service medical records show that the veteran was tested for 
diabetes and clinicians during that time ruled out diabetes 
as a possible diagnosis.  There is no post-service medical 
evidence of diabetes until  approximately 18 years post-
service and the medical evidence does not show a nexus 
between a current diagnosis of diabetes mellitus and any 
incident of service.   
The NPRC certified in April 2002, that there are no records 
of the veteran having been to herbicides during service.  

Regarding the veteran's history of dizziness noted during 
service, the Board notes that in March 1979, the clinicians 
specifically ruled out diabetes and hypoglycemia.  A week 
later the veteran's dizziness had abated and his urine tests 
were negative.  There are no subsequent complaints, symptoms, 
or treatment throughout the veteran's last eight months of 
service.    

Furthermore, the Board notes that there are no complaints, 
symptoms, diagnoses, or treatment for diabetes until June 
1997, and there is no evidence to suggest the is linked to 
any incident of or finding recorded during service.  The lack 
of any post-service medical records until June 1997 is 
probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). The Board 
finds that, with no evidence of diabetes mellitus until 
approximately 18 years after service, and in the absence of 
any competent evidence suggesting that the veteran's diabetes 
is causally linked to any incident of service, service 
connection for diabetes mellitus is not warranted on a direct 
incurrence or one-year presumptive basis.  

As the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus, to include as due 
to exposure to herbicides, the benefit of the doubt doctrine 
is not for application in the instant case.  See generally 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

New and Material Evidence: PTSD

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.   

In the case at hand, following a September 1997 RO decision 
denying service connection for PTSD, the veteran submitted an 
April 1998 correspondence in which he stated that he 
disagreed with the RO's decision to grant him a non-service 
connected pension award.  He stated that he believed he was 
entitled to a service connected disability award.  The RO 
contacted the veteran by phone in May 1998 and at that point, 
the veteran clarified that his disagreement was with the 
September 1997 RO decision denying him service connection for 
PTSD.  Pursuant to 38 U.S.C.A. § 7105(b)(2), a Notice of 
Disagreement (NOD) must be in writing.  However, the phone 
contact was accepted as a timely NOD because it was reduced 
to writing (see Tomlin v. Brown, 5 Vet. App. 355 (1993)) and 
the RO issued a Statement of the Case.  However, the veteran 
failed to complete his appeal by filing a Substantive Appeal 
within 60 days of the issuance of the Statement of the Case 
or one year from the time of the notice of the September 1997 
RO decision.  Accordingly, the RO decision become final.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The 
provisions of 38 C.F.R. § 3.156 were changed for claims filed 
on or after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 
2001) (codified at 38 C.F.R. § 3.156 (2003).  The appellant's 
application to reopen his claim was filed before August 29, 
2001 (it was received in March 2001); consequently, the 
former version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2001) provides as follows:   
 
New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the claim.   
New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purposes of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992). 
 
If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.
 
The September 1997 RO rating decision denied service 
connection for PTSD on the basis that there was no current 
diagnosis of PTSD.  Since that time, the veteran has 
submitted outpatient treatment reports from the VA Northern 
California Health Care System (VANCHCS) that shows that the 
veteran was diagnosed with PTSD in June 1997, and has been 
receiving regular treatment for it since that time.  The 
Board finds that the veteran's current diagnosis of PTSD is 
new and material evidence.  The additional evidence in 
question was not previously submitted to agency 
decisionmakers and it, in connection with evidence previously 
assembled, bears directly and substantially upon the specific 
matter under consideration.  It is neither cumulative nor 
redundant, and it is so significant that it must be 
considered in order to fairly decide the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
purpose behind the VA definition in effect at the time the 
veteran filed his application to reopen his claim is not to 
require the claimant to demonstrate that the new evidence 
would probably change the outcome of the claim; rather it 
emphasizes the importance of a complete record for evaluation 
of the claimant's claim.  Id.  Accordingly, the Board finds 
that new and material evidence has been received and the 
claim for service connection for PTSD is reopened.





ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.  

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

The adjudication of the veteran's claim does not end with a 
finding that new and material evidence has been submitted.  
In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this instance the 
veteran's claim must be remanded to the RO for de novo review 
of his claim for service connection for a PTSD.  

Further, now that the veteran's claim for service connection 
for PTSD has been reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

In its June 2002 rating decision, the RO noted only a single 
in- service stressor alleged by the veteran.  In fact, the 
Board notes that in an August 1997 Statement in Support of 
his Claim (VA Form 21-4138), the veteran listed several 
stressors, including a race riot aboard the USS Kitty Hawk 
that involved the entire ship.  The veteran stated that the 
African-Americans moved through the ship, compartment by 
compartment, attacking people, and that he and others had to 
defend themselves using knives and clubs.  He also reported 
that he believed that there were two casualties.  The Board 
finds that an event of such magnitude would probably be 
verifiable regardless of the veteran having to recall 
specific names.  Therefore, the  RO should contact the 
National Personnel Records Center (NPRC), the U.S. Center for 
Uniform Research Records (USCURR), for the purpose of 
verification of the veteran's alleged in-service stressor.

The veteran also listed several other stressors including an 
incident in which an airman was sucked into an A-7 jet engine 
and cut to pieces, and an incident in which a helicopter's 
wheel well exploded while an airman was setting a chock 
against the wheel.  The airman was killed and his blood and 
brain tissue were blasted onto the veteran and the windshield 
he was cleaning.  At the veteran's September 2004 hearing, he 
identified individuals (Chief L, Chief J, and Petty Officer 
K) as witnesses to this last event.  

The Board finds that the veteran has now identified witnesses 
to another of his alleged stressors.  He should be given 
another opportunity to attempt contact these witnesses in 
order to obtain verification of the alleged stressor and the 
RO must make the appropriate attempt to verify this stressor 
and any other alleged stressor provided sufficient 
information is obtained from the veteran.  Following this and 
any other indicated development, the RO must adjudicate the 
veteran's claim for service connection for PTSD on a de novo 
basis.

Accordingly, this case is REMANDED for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO's attention is directed 
to Quartuccio v. Principi, 16 Vet. App. 
183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which 
requires that the Secretary identify for 
the appellant which evidence the VA will 
obtain and which evidence the appellant 
is expected to present.  The RO should 
provide the appellant written 
notification specific to the claim of 
entitlement to service connection for 
PTSD, of the impact of the notification 
requirements on the claim.  The appellant 
should further be requested to submit all 
evidence in his possession that pertains 
to his claim.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claims; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

2.  The RO should provide the veteran with 
another opportunity to submit evidence 
(e.g., lay statements) to corroborate his 
alleged in-service stressors.  The RO 
should also ask the veteran to list the 
names and addresses of all medical care 
providers who have evaluated or treated 
him for a psychiatric disorder, to include 
PTSD.  After securing the necessary 
releases, all such records that are not 
already in the claims folder should be 
obtained.  

3.  Thereafter, the RO should forward the 
veteran's service personnel records and a 
summary of his alleged in-service 
stressors to USCURR for the purpose of 
verifying his alleged in-service 
stressors, to include a race riot that 
allegedly occurred aboard the USS Kitty 
Hawk while the veteran was on active duty 
aboard that ship.  

4.  If, and only if, one or more of the 
veteran's alleged stressors are verified, 
the RO must schedule the veteran for a 
psychiatric examination for the purpose 
of determining whether he has PTSD and, 
if so, whether such is linked to service.  
Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, the psychiatrist 
should be asked to provide an opinion as 
to whether the veteran meets the 
diagnostic criteria for PTSD and, if so, 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent or 
higher likelihood) that his PTSD is 
related to any of the stressors that are 
verified by the RO.  The clinician should 
note that "more likely" or "as likely" 
would support the veteran's claim; "less 
likely" would weigh against the claim.  
The clinician is asked to provide a 
rationale for any opinion expressed.  

 5.  Thereafter, the RO should ensure that 
no other notification or development 
action, in addition to that directed 
above, is required.  If further action is 
required, the RO should undertake it 
before further adjudication of the claim.

6.  The RO should then adjudicate the 
issue of service connection for PTSD on a 
de novo basis.  If any of the benefits 
requested on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the March 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


